NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted December 22, 2009*
                                  Decided December 23, 2009

                                            Before

                              DANIEL A. MANION, Circuit Judge

                                 DIANE P. WOOD, Circuit Judge

                                 DIANE S. SYKES, Circuit Judge

No. 09‐1889

JOHN P. WALLISER,                                    Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
     v.                                              Eastern Division.

GARY HANNIG, in his capacity as                      No. 09 C 158
Secretary of the Illinois Department of
Transportation, et al.,                              Charles P. Kocoras
       Defendants‐Appellees.                         Judge.

                                          O R D E R

       Two decades ago the state of Illinois seized John Walliser’s home in order to clear
space for a highway. Walliser has since filed eight lawsuits challenging his eviction and
subsequent relocation; three of his cases have found their way to this court. Twice we have
ruled that the doctrine of claim preclusion barred his argument that the Illinois Department



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(A)(2).
No. 09‐1889                                                                                 Page 2

of Transportation (“IDOT”) violated his due process rights. Walliser v. Mineta, 33 F. App’x
826, 828 (7th Cir. 2002) (unpublished); Walliser v. Brown, 124 F.3d 206, 1997 WL 471347 (7th
Cir. 1997) (unpublished). Walliser now returns for the third time with more or less the same
claim, and again we affirm the district court’s dismissal of his complaint for failure to state a
claim. 

        Walliser’s home was located on the proposed construction site of a new stretch of
Interstate 355 in Homer Township. In 1990 the state condemned his property, purchased it,
and then leased it back to him for a two‐year term. Walliser intended to move his home and
business at the expiration of his lease, but zoning restrictions complicated his plans, and so
he remained on the condemned parcel and eventually stopped paying rent. In 1999, long
after his lease had expired and after seven years of litigation, Walliser vacated the residence,
and in 2004 he met with IDOT officials to negotiate relocation assistance. The negotiations
culminated in a 2005 letter from IDOT notifying Walliser that he was eligible for relocation
payments but not for replacement housing assistance. The record does not reflect whether
Walliser accepted the money. 

        Walliser has repeatedly asserted that the state seized his property without providing
hearings required by the Illinois Displaced Person Relocation Act, see 310 ILL. COMP. STAT.
40/0.01 et seq. See, e.g., Walliser v. Brown, No. 3‐98‐0342 (Ill. App. Ct. 1999); Brown, 124 F.3d at
206; Mineta, 33 F. App’x 826 (7th Cir. 2002); Walliser v. Martin, No. 1‐06‐0408, slip op. at 6 (Ill.
App. Ct. May 11, 2007). He renewed that argument in the district court, except this time he
asserted that his injury arose not from his eviction but from the 2005 letter denying him
replacement housing assistance without a full hearing. He named three current or former
state officials as defendants: IDOT Secretary Gary Hannig, Illinois Attorney General Lisa
Madigan, and former IDOT Secretary Milton Sees. He sued Hannig in his official capacity,
Sees in his individual capacity, and Madigan in both her official and individual capacities.
The district court granted the defendants’ motion to dismiss on res judicata grounds.
Unpersuaded that IDOT’s 2005 correspondence with Walliser constituted a new injury, the
court suggested that Walliser was trying to style a new claim out of old facts. For the same
reason the court denied Walliser’s motion to reconsider. This appeal followed.

         Walliser takes issue with the district court’s ruling that his claim was precluded and
that it arose from the same set of facts as his previous suits. The doctrine of claim preclusion
precludes a party from reasserting claims that were or could have been raised in a prior civil
action. Hicks v. Midwest Transit, Inc., 479 F.3d 468, 471 (7th Cir. 2007) (applying Illinois law).
The preclusive effect of a state court’s judgment on a subsequent suit in federal court is
determined by state law. See 28 U.S.C. § 1738; see also Hicks, 479 F.3d at 471; Orlando
Residence LTD. v. GP Credit Co., 553 F.3d 550, 557 (7th Cir. 2009). Under Illinois law a
previous judgment has preclusive effect on a later suit when: 1) the prior litigation resulted
No. 09‐1889                                                                              Page 3

in a final judgment on the merits; 2) the two suits involve the same cause of action; and 3)
the two suits involve the same parties or their privies. Hicks, 479 F.3d at 471 (citing Nowak v.
St. Rita High Sch., 197 N.E.2d 471, 477 (Ill. 2001). 

        The district court correctly concluded that claim preclusion bars Walliser’s claims
against Secretary Hannig and Attorney General Madigan in their official capacities. First, an
Illinois appellate court recently affirmed the dismissal of an identical post‐relocation claim
against IDOT on res judicata grounds. Walliser v. Martin, No. 1‐06‐0408, slip op. at 9. That
was a final judgment on the merits. See Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 476‐
77 (1998). As for the second element, both suits sprang from the same operative event—the
2005 letter from the department notifying Walliser that he was entitled to relocation
payments but not replacement housing assistance. Walliser argues that the state court
should never have applied res judicata—and that may be so—but our inquiry is limited to
whether the two claims arose from the same transaction, see Licari v. City of Chicago, 298
F.3d 664, 667 (7th Cir. 2002), and we agree with the district court that they did. To the extent
Walliser wishes to use this federal suit to challenge the disposition of the state suit, such a
claim would be barred under the Rooker‐Feldman doctrine. See Freedom Mortgage v. Burnham
Mortgage, Inc., 569 F.3d 667, 671 (7th Cir. 2009). As for the third element, identity of parties
is present with respect to defendants Hannig and Madigan (in their official capacities), who
are in privity with the government by virtue of their offices. See Licari, 298 F.3d at 667.
Accordingly, the district court correctly concluded that claim preclusion bars the actions
against Hannig and Madigan (leaving claims against Madigan and former IDOT Secretary
Sees in their individual capacities). 

        In any event, all of Walliser’s claims, including those remaining against defendants
Madigan and Sees in their individual capacities, can be dismissed as untimely. Illinois has a
two‐year statute of limitations for § 1983 claims. 735 ILL. COMP. STAT. 5/13‐202 (2008);
Dominguez v. Hendley, 545 F.3d 585, 588 (7th Cir. 2008). Walliser has stated that the events
underlying the present suit accrued between 2004 and 2005. Spotting him even the later
date, the statute of limitations would have expired in 2007, and Walliser did not file the
current complaint until nearly two years later, in 2009.

        Accordingly, we AFFIRM the district court’s judgment. Additionally, because this is
his third filing in federal court asserting essentially the same claim, we warn him that we
may sanction him if he continues to make frivolous filings, see Alexander v. United States, 121
F.3d 312 (7th Cir. 1997).